Title: From Thomas Jefferson to James Monroe, 25 February 1803
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington Feb. 25. 1803.
          
          I inclose you another letter for mr Cepede keeper of the National cabinet. I have not superscribed the titles of the gentlemen on my letters, because I know them not. perhaps some apology may be necessary for this omission.   Congress having passed the two million bill, you will recieve by this mail your last dispatches. others will follow you about the 2d. week of April, before which time I shall be returned from Monticello. I set out for that place on the 6th. of March. Congress has given authority for exploring the Missisipi, which however is ordered to be secret. this will employ about 10. persons two years. present my friendly respects to mrs Monroe & Eliza, and accept my best wishes for a pleasant voyage, happy result, and assurances of my constant & affectionate attachment
          
            Th: Jefferson
          
        